Citation Nr: 9912598	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1950 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303 (1998).  

Certain disorders associated with herbicide agent exposure 
during service in Vietnam are presumed to be service 
connected if they are manifested to a compensable degree 
within a specified time period.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(1998).

In order to establish service connection for the cause of a 
veteran's death, the evidence must establish that a service-
connected disease or injury either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991);  38 C.F.R. § 3.312 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d) (1998).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81). 

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded);  see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records are negative for disorders of the 
esophagus or pulmonary emphysema.  The veteran's June 1970 
retirement examination revealed normal clinical evaluations 
of the mouth and throat, abdomen and viscera, and lungs and 
chest.  

Service records indicate service with the security police in 
Thailand from September 1969 to August 1970.  Records are 
negative for report of service in Vietnam.

VA examination in December 1989 included a diagnosis of 
chronic obstructive pulmonary disease.  No opinion as to 
etiology was provided.

VA hospital records dated from November to December 1995 show 
the veteran underwent esophagogastroduodenoscopy and 
computerized tomography scan of the chest and abdomen.  The 
discharge diagnoses included adenocarcinoma of the esophagus 
with metastases to the liver and chronic obstructive 
pulmonary disease.  No opinion as to etiology was provided.

The veteran's death certificate indicates that he died on 
December [redacted], 1995, as a result of adenocarcinoma of the 
esophagus with metastasis.  Pulmonary emphysema was reported 
as an additional significant disorder contributing to death.

The record reflects that at the time of his death the veteran 
was service-connected for tinnitus, 10 percent disabling, 
residuals of a right distal fibula fracture, 0 percent 
disabling, bilateral hearing loss, 0 percent disabling, and 
hemorrhoids, 0 percent disabling.  

In a February 1996 statement in support of the claim the 
appellant, the veteran's surviving spouse, claimed the 
veteran's death was a result of Agent Orange exposure while 
transporting prisoners to and from Vietnam.  

A March 1996 VA autopsy protocol report included final 
diagnoses of adenocarcinoma of the esophagus, lower third, 
poorly differentiated, with multiple liver metastases, and 
severe bullous bilateral pulmonary emphysema.  No opinion as 
to etiology was provided.

Statements from members of the veteran's family dated in June 
1996 indicate the veteran had discussed with them his 
experiences in Vietnam while transporting prisoners during 
active service.  

In July 1996 the appellant requested assistance in obtaining 
service department morning reports to support her claim.  In 
December 1997 the National Personnel Records Center reported 
that no service department morning records were issued during 
the period including 1969 and 1970.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the appellant has 
failed to meet this burden, the Board finds that her claim 
for service connection for the cause of the veteran's death 
is not well grounded and should be denied.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
her lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the appellant's claim not well 
grounded.



Based on the evidence of record, the Board finds the 
appellant has submitted no competent evidence demonstrating 
the veteran's cause of death as a result of adenocarcinoma of 
the esophagus, with metastasis, and a contributing factor of 
pulmonary emphysema was caused or was substantially related 
to a disease which had its onset during active service.  

The Board notes, even assuming service in Vietnam and 
exposure to Agent Orange, that adenocarcinoma of the 
esophagus is not an enumerated disorder for which entitlement 
to service connection may be presumed.  See 38 C.F.R. 
§ 3.309(d).  

The Board notes, however, that service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the veteran's 
service, or by evidence that a presumption period applied.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
("[p]roof of direct service connection . . . entails proof 
that exposure during service caused the malady that appears 
many years later");  Cosman v. Principi, 3 Vet. App. 503, 
505 (1992) ("even though a veteran may not have had a 
particular condition diagnosed in service, or for many years 
afterwards, service connection can still be established").  
In this case, no competent evidence has been submitted 
relating the veteran's death to a disease incurred during 
active service.

The only evidence of a disability related to active service 
resulting in the veteran's death is lay opinion.  While lay 
persons are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide an opinion or 
diagnosis because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  






The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, no evidence 
as to continuity of symptomatology was submitted.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis upon which to find the claim well 
grounded.  Espiritu.  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt has no application to her 
case.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

